              Case 1:19-cv-01661-GSA Document 18 Filed 06/23/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                    )   Case No. 1:19-cv-01661
     ANDY VILLA DIAZ,                                 )
10                                                    )   STIPULATION AND ORDER
                    Plaintiff,                        )   FOR EXTENSION OF TIME
11                                                    )
            vs.                                       )
12                                                    )
     ANDREW SAUL,                                     )
13   Commissioner of Social Security,                 )
                                                      )   Doc. 17
14                                                    )
                    Defendant.                        )
15
16
17
            IT IS HEREBY STIPULATED, by and between the parties through their respective
18
     counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19
     from July 17, 2020 to August 17, 2020, for Plaintiff to serve on defendant with PLAINTIFFS’
20
     OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21
     accordingly.
22
            This is Plaintiff’s second request for an extension of time but first request for this task.
23
     Good cause exists for this request. Due to the ongoing pandemic with COVID-19 and the various
24
     executive orders throughout Fresno County and now the State of California, along with the
25
     recommendations for Social Distancing, Plaintiff’s Counsel is operating with very limited staff.
26
     The Office of Hearings Operations is still conducting telephonic hearings. As it is required to
27
     continue the normal day-to-day tasks involved in developing cases and the requirements of the
28



                                                  1
              Case 1:19-cv-01661-GSA Document 18 Filed 06/23/20 Page 2 of 2



 1   five-day rule related to submission of evidence to the Administrative Law Judge which is imposed
 2   under 20 CFR § 404.935, Counsel must still continue normal operations but with a significantly
 3   reduced level of support.
 4          Additionally, the week of 6/15/2020 Plaintiff’s Counsel had 20 Administrative Hearings.
 5   The week of 6/22/2020, Plaintiff’s Counsel has 29 administrative hearings, 5 hearing preparation
 6   appointments with claimant, 5 opening briefs, 2 letter briefs, and 2 reply briefs.   Each of the
 7   administrative hearings also requires administrative hearing briefs with a full summary of the
 8   medical records and legal arguments.
 9          Defendant does not oppose the requested extension. Counsel apologizes to the Defendant
10   and Court for any inconvenience this may cause.
11
                                            Respectfully submitted,
12
13   Dated: June 23, 2020                   PENA & BROMBERG, ATTORNEYS AT LAW

14                                    By: /s/ Jonathan Omar Pena
                                         JONATHAN OMAR PENA
15
                                         Attorneys for Plaintiff
16
     Dated: June 23, 2020                   MCGREGOR W. SCOTT
17                                          United States Attorney
18                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
19                                          Social Security Administration
20                                    By: */s/ Ellinor R. Coder
21                                       Ellinor R. Coder
                                         Special Assistant United States Attorney
22                                       Attorneys for Defendant
                                         (*As authorized by email on June 23, 2020)
23
24
25   IT IS SO ORDERED.

26      Dated:     June 23, 2020                            /s/ Gary S. Austin
27                                                    UNITED STATES MAGISTRATE JUDGE

28



                                                  2
